874 N.E.2d 987 (2007)
In the Matter of Kimberly A. DEVANE, Respondent.
No. 49S00-0705-DI-221.
Supreme Court of Indiana.
October 17, 2007.
ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Facts: A court reporting service filed suit against Respondent in Wayne Township Small Claims Court. Default judgment was entered against Respondent on April 29, 2004. Thereafter, Respondent failed to comply with five orders to appear before the court for proceedings supplemental or contempt proceedings. When Respondent finally appeared, the court found her in contempt, ordered her to serve five days in jail, stayed on the condition of performing 40 hours of community service, which Respondent completed in November 2004.
Violations: The parties agree that Respondent violated Indiana Professional Conduct Rule 3.4(c), which prohibits knowingly disobeying an obligation under the rules of a tribunal, and Rule 8.4(d), which prohibits engaging in conduct prejudicial to the administration of justice.
Discipline: The parties agree the appropriate sanction is public reprimand The Court, having considered the submission of the parties and in the interests of promoting settlements, now APPROVES and ORDERS the agreed discipline. If this matter had not be resolved by settlement, a more substantial sanction would likely have been imposed. For Respondent's professional misconduct, the Court imposes a public reprimand. The costs of this proceeding are assessed against Respondent. With the acceptance of this agreement the hearing officer appointed in this case is discharged.
The Court directs the Clerk to forward a copy of this Order to the hearing officer, to the parties or their respective attorneys, and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d).
All Justices concur.